1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9              CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
10
11 VERNON CASTLE BROWN, JR.,         ) Case No. CV 21-03870-CAS (AS)
                                     )
12                   Petitioner,     ) ORDER OF DISMISSAL
                                     )
13                                   )
          v.                         )
14                                   )
     JEFF LYNCH, Warden,             )
15                                   )
                     Respondent.     )
16                                   )
17                             I.   BACKGROUND
18        On May 6, 2021, Vernon Castle Brown, Jr. (“Petitioner”), a
19 California state prisoner proceeding pro se, filed a “Petition for
20 Writ of Habeas Corpus,” (Dkt. No. 1), which the Court construes
21 as a Petition for Writ of Habeas Corpus by a Person in State
22 Custody pursuant to 28 U.S.C. § 2254 (“Petition”).1
23        The Petition does not state what Petitioner is challenging,
24 i.e., a conviction, sentence, etc.      (See Petition at 2).2   The
25
26        1
               The Court notes that Petitioner has filed numerous
     habeas petitions in this Court which have been dismissed.
27
          2
               Citations to the Petition refer to the page numbers
28   assigned by the Court’s electronic case filing system.

                                      1
1 Petition does not contain any information or assert any claims.
2 (See Petition at 2-8).   Simply listing cases, statutes and rules
3 (see Petition at 7-8) is not an assertion of clear and cognizable
4 claims.
5       A Petition for Writ of Habeas Corpus can only be filed by a
6 petitioner who is in state custody and contends that such custody
7 is in violation of the Constitution, laws or treaties of the
8 United States.   28 U.S.C. § 2254(c). Here, Petitioner has failed
9 to allege any claim(s), much less any claims which go to the fact
10 or duration of his confinement.      See Preiser v. Rodriguez, 411
11 U.S. 475, 489 (1973).
12      Because Petitioner does not state a claim for relief under
13 28 U.S.C. § 2254, dismissal of the Petition is warranted.
14                            II.    ORDER
15      ACCORDINGLY, IT IS ORDERED that the Petition be dismissed
16 without prejudice.
17      LET JUDGMENT BE ENTERED ACCORDINGLY.
18 DATED: May 12, 2021
19
20
                                              CHRISTINA A. SNYDER
21                                       UNITED STATES DISTRICT JUDGE
22 Presented by:
23
24             /s/
            ALKA SAGAR
25 UNITED STATES MAGISTRATE JUDGE
26
27
28

                                    2
